NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

T.B.,                                        )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D16-5621
                                             )
N.O.,                                        )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 17, 2019.

Appeal from the Circuit Court for Pinellas
County; Kimberly Todd, Judge.

T. Patton Youngblood, Jr. of the
Youngblood Law Firm, Saint Petersburg,
for Appellant.

No appearance for Appellee.



PER CURIAM.



             Affirmed.




LaROSE, C.J., and KHOUZAM and SMITH, JJ., Concur.